DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
	P9 L12: “extending in a width direction along the edge”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao (CN10824085).
	Regarding claim 1, Qiao (Fig 1) discloses a tire uniformity correcting drum comprising:
a lower drum (“lower support mold” (3)) to be in contact with a portion of an inner circumferential surface of a tire;

and a hydraulic driving unit (“hydraulic cylinder” (6)) configured to connect the lower drum and the upper drum and move up and down the upper drum with respect to the lower drum, wherein a contact area of the upper drum with the inner circumferential surface of the tire is smaller than a contact area of the lower drum with the inner circumferential surface of the tire (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (CN10824085) in view of Homt (US6689304).
	Regarding claim 2, Qiao discloses all limitations of claim 1 as set forth above. Additionally, Qiao discloses that the upper drum includes a drum body (“upper support mold” (2), Fig 1) and a heater (“electric heating components” (2)) provided in the drum body to heat the drum body. While Qiao does not explicitly disclose that the upper drum includes heat insulators provided at both end portions in a circumferential direction of the drum body, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use heat insulators, as Homt, which is within the tire uniformity correction arts, teaches the use of heat insulators in the bead areas to be deformed (C6 L29-31) and teaches that it is beneficial to have insulators to separate the areas where bead deformation is desired (the heated upper drum) and areas where the deformation is to be avoided (the unheated bottom drum) (C10 L1-8). In the drum of Qiao, this separation would occur at the end portions in the circumferential direction of the upper drum.
	Regarding claim 3, modified Qiao teaches all limitations of claim 2 as set forth above. Additionally, Homt teaches that recess portions (“flattenings” (11.1)) are formed at both end portions in 
	Regarding claim 5, modified Qiao teaches all limitations of claim 2 as set forth above. Additionally, Homt teaches that rounded portions (Fig 3) are provided at both ends in the circumferential direction of the upper drum for the benefit of avoiding damaging the inner bead (C20 L14-17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao (CN10824085) and Homt (US6689304) in view of Mattson (US4568259), MacMillan (US3429005) or Kasper (US6916164).
	Regarding claim 4, modified Qiao teaches all limitations of claim 3 as set forth above. While modified Qiao does not explicitly teach it, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use a fastening member to attach the insulator to the drum body by penetrating through the body, as it is well known in the tire manufacturing art to use screws to attach components to a heated tire manufacturing device, as evidenced by Mattson (C6 L12-16), Macmillan (C9 L45-47) and Kasper (C3 L4-6).

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN204842549) in view of Qiao (CN10824085).
	Regarding claim 6, Hu (Fig 1-2) discloses a tire uniformity correcting apparatus comprising:
a housing (“rack section” (42));
a support configured to support the tire uniformity correcting drum ("fixed frame" (30));
and a transfer unit ("tire storage rack" (10)) slidably disposed at the housing, the transfer unit serving to transfer a tire to fix the tire to the tire uniformity correcting drum .

	Regarding claim 7, modified Hu teaches all limitations of claim 6 as set forth above. Additionally, Hu teaches that the support projects upward from a bottom surface of the housing (“fixed frame” (30), Fig 1) and supports the tire uniformity correcting drum to be separated by a predetermined distance from the bottom surface of the housing (Fig 1).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN204842549) and Qiao (CN10824085) in view of Barefoot (US3976532).
	Regarding claim 8, modified Hu teaches all limitations of claim 6 as set forth above. Additionally, Hu teaches that the transfer unit includes: a transfer panel having a surface disposed to face a front surface of the tire uniformity correcting drum (face of “storage tire frame” (10), Fig 1); a plurality of guide bars (“linkage connecting rod centering gripper” (11), Fig 2) rotatably projecting from the surface of the transfer panel and configured to hold the tire; and a guide rail (“double-row parallel rail” (41), Fig 2) coupled to the transfer panel and the housing and configured to guide movement of the transfer. While modified Hu does not explicitly teach that the transfer unit comprises handles penetrating through the transfer panel and configured to fix the respective guide bars, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use guide bar fixing handles, as Barefoot, which is within the tire manufacturing art, teaches the use of handles (“lever” (45) with “rod” (48)) to restrict the movement components of a tire manufacturing device (C3 L28-33). A person of ordinary skill in the art would be motivated to implement the handle of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada (US20180024027) discloses the use of screws (“coupling device” (20), Fig 2-3) to hold components of a drum together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)-272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749